UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 10-7193


WILLIAM EUGENE WEBB,

                 Plaintiff - Appellant,

          v.

KUMA J. DEBOO,

                 Defendant - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins.      John Preston Bailey,
Chief District Judge. (2:09-cv-00107-REM-JES)


Submitted:   March 31, 2011                 Decided:   April 15, 2011


Before NIEMEYER, AGEE, and KEENAN, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


William Eugene Webb, Appellant Pro Se. Alan McGonigal, Assistant
United States Attorney, Wheeling, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            William Eugene Webb appeals from the district court’s

order adopting the report and recommendation of the magistrate

judge and dismissing Webb’s Bivens * complaint challenging his

prison’s conditions for failure to state a claim.                      Specifically,

the district court concluded that Webb had failed to produce any

evidence   that   he    had    “sustained        any    serious       or   significant

physical   or   emotional      injury    as      a    result     of   [the    alleged]

conditions” as required by Strickler v. Waters, 989 F.2d 1375

(4th Cir. 1993).       We vacate and remand for further proceedings.

            We review de novo a district court’s Fed. R. Civ. P.

12(b)(6)   dismissal     for   failure      to       state   a   claim     upon     which

relief may be granted.            See Flood v. New Hanover County, 125
F.3d 249, 251 (4th Cir. 1997).                   In considering a motion to

dismiss, we accept the complainant’s well-pleaded allegations as

true and view the facts in the light most favorable to the

non-moving party.        Mylan Labs., Inc. v. Matkari, 7 F.3d 1130,

1134 (4th Cir. 1993).          A pro se litigant’s pleadings should be

liberally construed to avoid inequity, and a complaint should

not   be   dismissed     unless    it   appears         beyond    doubt      that    the

plaintiff could not recover under any set of facts which could


      *
       Bivens v. Six Unknown Named Agents of Fed. Bureau of
Narcotics, 403 U.S. 388 (1971)



                                        2
be proven.           Gordon v. Leeke, 574 F.2d 1147, 1151 (4th Cir.

1978).

               We        have      held        that,       in     the           context      of     a

conditions-of-confinement claim, a prisoner must either “produce

evidence       of    a     serious       or    significant        physical           or    emotional

injury      resulting             from        the       challenged              conditions,”      or

“demonstrate a substantial risk of such serious harm resulting

from     the     prisoner's          unwilling           exposure          to    the      challenged

conditions.”         Shakka v. Smith, 71 F.3d 162, 166 (4th Cir. 1995).

Jail     employees          may    not        ignore       a    dangerous            condition    of

confinement on the ground that the complaining inmate shows no

serious current symptoms.                     Helling v. McKinney, 509 U.S. 25,

33-36 (1993) (holding that the determination of a “substantial

risk” requires inquiry into the seriousness of the potential

harm, the likelihood that such injury to health will actually

occur, and whether the risk violates contemporary standards of

decency).           Here, the district court did not consider whether

Webb’s complaint stated an Eighth Amendment claim that prison

conditions exposed him to a substantial risk of harm.                                     The court

noted    only       that    Webb     had      not   alleged       a       significant       personal

injury    and,       therefore,       failed        to    state       a    claim.         Thus,   the

district court applied the incorrect legal standard.

               Webb’s complaint alleged that severe overcrowding was

causing        unsanitary         conditions,            the    spread          of    disease,    an

                                                    3
increased risk of violence, and lack of access to medical care,

among other effects.              Courts have recognized that allegations

similar to Webb’s state an Eighth Amendment claim.                           See Gates v.

Cook, 376 F.3d 323, 338 (5th Cir. 2004) (holding evidence that

cells were crusted with fecal matter, chipping paint, urine, and

old food was sufficient to show a substantial risk of serious

harm); Shannon v. Graves, 257 F.3d 1164, 1169 (10th Cir. 2001)

(holding     that   blankets       contaminated          with     sewage      constituted

substantial risk to human health); McBride v. Deer, 240 F.3d
1287,   1291-92     (10th    Cir.     2001)      (holding       that     three    days   in

feces-covered cell states claim); DeGidio v. Pung, 920 F.2d 525,

533 (8th Cir. 1990) (holding that continuing failure by prison

officials     to    institute       system        to    prevent        the    spread     of

tuberculosis violated the Eighth Amendment); Tillery v. Owens,

907 F.2d 418,   428     (3d    Cir.    1990)       (holding    that      evidence     of

increased     stress,      anxiety,       and    depression,        as     well    as    the

opportunity for predatory activities and the spread of disease

due to overcrowding and unsanitary conditions was sufficient to

show Eighth Amendment violation).                  We conclude that, liberally

construed, Webb’s complaint properly states a claim that his

prison’s overcrowding and lack of sanitation are exposing him to

a   substantial     risk    of    serious       harm.     Thus,     Webb’s       complaint

satisfies     the   “objective”       component          of   an    Eighth       Amendment

claim, and the district court erred in finding otherwise.                                See

                                            4
Rish v. Johnson, 131 F.3d 1092, 1096 (4th Cir. 1997) (citing

objective and subjective components of Eighth Amendment claim).

            Accordingly,      we   vacate    the    district    court’s      order

ruling that Webb’s failure to allege a personal injury barred

his claim and remand for further consideration of his complaint.

We   deny   Webb’s   motion   to   file     an   amicus    curiae   brief.      We

dispense    with     oral   argument      because    the    facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                          VACATED AND REMANDED




                                       5